Fourth Court of Appeals
                                         San Antonio, Texas
                                                July 22, 2016

                                             No. 04-16-00241-CR

                                           Cody Allen WATERS,
                                                Appellant

                                                      v.

                                            The STATE of Texas,
                                                  Appellee

                          From the 437th Judicial District Court, Bexar County, Texas
                                        Trial Court No. 2015CR1094
                                Honorable Raymond Angelini, Judge Presiding

                                         ORDER
      Extension of time to file the court reporter’s record is this date NOTED. Time is extended to
August 17, 2016.

                                                           PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



cc: Maria Fattahi                                          Nicholas A. LaHood
101 W. Nueva, Suite 301                                    District Attorney, Bexar County
San Antonio, TX 78205                                      101 W. Nueva, Suite 370
                                                           San Antonio, TX 78205
Andrea Polunsky
Attorney At Law
111 Soledad, Suite 300
San Antonio, TX 78205